People v Hayes (2016 NY Slip Op 03525)





People v Hayes


2016 NY Slip Op 03525


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2012-11423
 (Ind. No. 480/01)

[*1]The People of the State of New York, respondent, 
vRonald Hayes, appellant.


Lynn W. L. Fahey, New York, NY (Denise A. Corsí of counsel), for appellant, and appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Merri Turk Lasky of counsel; Umar Sattar and Danielle O'Boyle on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Queens County (Blumenfeld, J.), imposed December 17, 2012, as amended December 18, 2012, upon his conviction of robbery in the first degree, the resentence being a term of imprisonment of 20 years to life as a persistent violent felony offender.
ORDERED that the resentence is affirmed.
The Supreme Court properly adjudicated the defendant a persistent violent felony offender based on his 1985 conviction of attempted criminal possession of a weapon in the second degree under Indictment No. 1103/84 and his 1991 conviction of attempted robbery in the first degree under Indictment No. 3334/90 (Penal Law § 70.08[1][a]). Contrary to the defendant's contention, his claim that the court violated CPL 380.20 in sentencing him on his 1991 conviction under Indictment No. 3334/90 does not amount to a constitutional challenge to the validity of that prior conviction (see CPL 400.15[7][b]; see generally People v Bailey, 132 AD3d 690; People v Henry, 80 AD3d 625).
The defendant's remaining contentions, raised in his pro se supplemental brief, are without merit.
ENG, P.J., HALL, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court